Case 0:18-cv-61361-WPD Document 115 Entered on FLSD Docket 06/25/2020 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                   CASE NO. 18-61361-CIV-WPD

    MARIANNE JOFFE, DEBBE SCHERTZER,                  )
    and STEPHANIE RODRIGUEZ, individually             )
    and on behalf of all others similarly situated,   )
                                                      )
                                  Plaintiffs,         )
                                                      )
    v.                                                )
                                                      )
    GEICO INDEMNITY COMPANY,                          )
    GOVERNMENT EMPLOYEES                              )
    INSURANCE COMPANY and GEICO                       )
    GENERAL INSURANCE COMPANY,                        )
                                                      )
                                  Defendants.         )
                                                      )



          JOINT PROPOSED SCHEDULE FOR SEEKING CONSOLIDATION AND
                PRELIMINARY APPROVAL OF GLOBAL SETTLEMENT


          Plaintiffs Marianne Joffe, Debbe Schertzer, and Stephanie Rodriguez (“Plaintiffs”),

   individually and on behalf of all others similarly situated, and Defendants GEICO Indemnity

   Company, Government Employees Insurance Company, and GEICO General Insurance Company

   (“Defendants”) (collectively, the “Parties”) file this Joint Proposed Schedule for Seeking

   Consolidation and Preliminary Approval of Global Settlement.

          Pursuant to the Court’s Order on Motion to Stay (D.E. 113), the Parties submit the below

   proposed schedule for seeking consolidation and preliminary approval of the global settlement

   described in the Parties’ Joint Notice of Settlement (D.E. 110):
Case 0:18-cv-61361-WPD Document 115 Entered on FLSD Docket 06/25/2020 Page 2 of 5



      (1) Motion to Consolidate this case (“Joffe”) with Roth v. GEICO General Ins. Co., Case No.

          16-62942-Civ-DIMITROULEAS (S.D. Fla.) (“Roth”) for purposes of settlement to be filed

          in Joffe on or before July 17, 2020.

      (2) Motion for Preliminary Approval of the global settlement, including request for approval

          of notices to the Joffe and Roth classes, and Motion to Set Aside/Vacate certain Roth orders

          and judgments, to be filed in Roth on or before July 17, 2020.

      (3) Motion for Indicative Ruling to be filed in Roth on or before July 17, 2020.

   The Motion for Preliminary Approval, Settlement Agreement and Proposed Order on Preliminary

   Approval will set out additional proposed deadlines as is customary for such filings.

   Dated: June 25, 2020.
                                        Respectfully submitted,

                                        /s/ Annette Urena Tucker
                                        Annette Urena Tucker
                                        Florida Bar No. 14838
                                        KAPLAN ZEENA LLP
                                        Florida Bar No. 14838
                                        2 South Biscayne Boulevard
                                        One Biscayne Tower, Suite 3050
                                        Miami, Florida 33131
                                        Telephone: (305) 530-0800
                                        Facsimile: (305) 530-0801
                                        annette.tucker@kaplanzeena.com

                                        Kymberly Kochis (pro hac vice)
                                        Alexander P. Fuchs (pro hac vice)
                                        EVERSHEDS SUTHERLAND (US) LLP
                                        1114 Avenue of Americas, 40th Floor
                                        New York, New York 10036
                                        Telephone: (212) 389-5082
                                        Facsimile: (212) 389-5099
                                        kymkochis@eversheds-sutherland.com
                                        alexfuchs@eversheds-sutherland.com

                                        Attorneys for Defendants
                                        GEICO INDEMNITY COMPANY, GOVERNMENT
                                        EMPLOYEES INSURANCE COMPANY, and GEICO

                                                   2
Case 0:18-cv-61361-WPD Document 115 Entered on FLSD Docket 06/25/2020 Page 3 of 5



                               GENERAL INSURANCE COMPANY

                               /s/ Jacob Phillips
                               Edmund A. Normand (Florida Bar No. 0865590)
                               Jacob Phillips (Florida Bar No. 0120130)
                               Normand Law PLLC
                               62 W. Colonial Drive, Suite 209
                               Orlando, FL 32801
                               Telephone: (407) 603-6031
                               Facsimile: (888) 974-2175
                               Ed@EdNormand.com
                               jacob@ednormand.com

                               Christopher J. Lynch
                               Florida Bar No. 331041
                               Christopher J. Lynch, P.A.
                               6915 Red Road, Suite 208
                               Coral Gables, Florida 33143
                               Telephone: (305) 443-6200
                               Facsimile: (305) 443-6204
                               Clynch@hunterlynchlaw.com
                               Lmartinez@hunterlynchaw.com

                               Bradley W. Pratt
                               Florida Bar No. 0094300
                               Pratt Clay, LLC
                               4401 Northside Parkway, Suite 520
                               Atlanta, Georgia 30327
                               Telephone: (404) 949-8118
                               Facsimile: (404) 949-8159
                               bradley@prattclay.com

                               Tracy L. Markham
                               Florida Bar. No. 0040126
                               Southern Atlantic Law Group, PLLC
                               2800 N. 5th Street, Suite 302
                               St. Augustine, Florida 32084
                               Phone: (904) 794-7005
                               Facsimile: (904) 794-7007
                               tlm@southernatlanticlawgroup.com

                               Andrew Lampros
                               Christopher Hall
                               Hall & Lampros, LLP
                               1230 Peachtree Street, NE, Suite 950
                               Atlanta, GA 30309

                                         3
Case 0:18-cv-61361-WPD Document 115 Entered on FLSD Docket 06/25/2020 Page 4 of 5



                               Phone: (404) 876-8100
                               Facsimile: (404) 876-3477
                               alampros@hallandlampros.com

                               Counsel for Plaintiffs




                                         4
Case 0:18-cv-61361-WPD Document 115 Entered on FLSD Docket 06/25/2020 Page 5 of 5



                                  CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing Joint
   Proposed Schedule for Seeking Consolidation and Preliminary Approval of Global Settlement was
   served via the Court’s CM/ECF system on June 25, 2020, on all counsel or parties of record on the
   service list.
                                                /s/ Annette Urena Tucker
                                                Annette Urena Tucker
                                                Florida Bar No. 14838

                                             SERVICE LIST

           Christopher J. Lynch                           Edmund A. Normand
           Christopher J. Lynch, P.A.                     Jacob L. Phillips
           6915 Red Road, Suite 208                       Normand Law PLLC
           Coral Gables, Florida 33143                    62 W. Colonial Drive
           Telephone: (305) 443-6200                      Suite 209
           Facsimile: (305) 443-6204                      Orlando, Florida 32801
           clynch@hunterlynchlaw.com                      Telephone: (407) 603-6031
           lmartinez@hunterlynchaw.com                    Facsimile: (888) 974-2175
           Attorney for Plaintiffs                        Ed@EdNormand.com
                                                          jacob@ednormand.com
           Tracy L. Markham                               Attorneys for Plaintiffs
           Southern Atlantic Law Group, PLLC
           2800 N. 5th Street, Suite 302                  Bradley W. Pratt
           St. Augustine, Florida 32084                   Pratt Clay, LLC
           Phone: (904) 794-7005                          4401 Northside Parkway
           Facsimile: (904) 794-7007                      Suite 520
           tlm@southernatlanticlaw.com                    Atlanta, Georgia 30327
           pleadingsonly@southernatlanticlaw.com          Telephone: (404) 949-8118
           Attorney for Plaintiffs                        Facsimile: (404) 949-8159
                                                          bradley@prattclay.com
           Andrew Lampros                                 Attorney for Plaintiffs
           Christopher Hall
           Hall & Lampros, LLP
           600 Galleria Parkway, Suite 990
           Atlanta, Georgia 30309
           Telephone: (404) 876-8100
           Facsimile: (404) 876-3477
           alampros@hallandlampros.com
           chall@hallandlampros.com
           Attorney for Plaintiffs




                                                  5
